Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claim 6, the limitation of "a coupling portion" is unclear whether or not it refers to the same coupling portion recited in claim 1.

Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda. (U.S. Patent 7,316,477) 
	Yoda discloses the following claimed subject matter:
Re-claim 1, a liquid ejecting apparatus (10), comprising: a transporting belt (V) having an endless shape stretched over a plurality of rollers (FS1, FS2) and configured to rotate while supporting a medium (P), by a support face that is a surface on an opposite side from a contact surface with the roller (figs. 44, 51), to transport the medium in a transport direction; and a liquid ejecting unit (HD) configured to eject liquid onto the medium supported by the support face, wherein the transporting belt is formed without a coupling portion (defined as belt seams between the edges of each belt V) at which end portions of the transporting belt are coupled to each other (shown by flange set FL on the rollers FS for holding the belts V together, figs.34A, 34B, 35) along a width direction that intersects with a circumferential direction of the transporting belt. 

Re-claim 2, wherein the transporting belt is formed by a plurality of constituent belts (V) having an endless shape without the coupling portion (belt seam) that are arranged side-by-side in the width direction and stretched over the plurality of rollers. (see also figs. 34A, 34B)

Re-claim 3, wherein the plurality of constituent belts having an endless shape arranged side-by-side in the width direction are coupled to each other. (see also claim 1 rejection as stated above regarding flange set FL)

Allowable Subject Matter
Claims 4-5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

December 3, 2021